Citation Nr: 1206623	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-42 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neuropathy of the lower extremities, claimed as due to herbicide exposure.

2.  Entitlement to service connection for bilateral flatfoot.

3.  Entitlement to service connection for genital disability.


REPRESENTATION

Veteran represented by:	John March, Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel	



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.  The Veteran requested a Board hearing; however, withdrew his request in September 2011.

In his April 2009 notice of disagreement, the Veteran stated that he had filed a "claim on Agent Orange" but had yet to hear anything.  The Board notes that Agent Orange is not in and of itself a disability for VA purposes, thus this does not constitute a valid claim.

The issues of entitlement to service connection for bilateral flatfoot and genital disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Neuropathy, lower extremities, was not manifested during service or for many years thereafter, nor is neuropathy, lower extremities, otherwise causally related to service, to include exposure to herbicides.



CONCLUSION OF LAW

Neuropathy, lower extremities, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2008, the Veteran was issued VCAA notice pertaining to his neuropathy claim.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his neuropathy claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA with regard to the neuropathy claim.  The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the neuropathy service connection claim but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met with regard to the neuropathy issue.  As will be discussed in detail below, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the neuropathy issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Note 2 corresponding to 38 C.F.R. § 3.309(e) states that acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

The Veteran's service personnel records reflect that the he served in Vietnam during his period of honorable service during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Service treatment records do not reflect any complaints or diagnosis of peripheral neuropathy.  A June 1968 Report of Medical Examination conducted for separation purposes reflects that his 'lower extremities' and 'neurologic' system were clinically evaluated as normal.  Neuropathy of the lower extremities is initially reflected in a July 2008 VA outpatient treatment record.  Thus, the medical evidence of record does not reflect that neuropathy manifested within weeks or months of exposure to herbicides in Vietnam, nor that it resolved within two years of the date of onset.  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including delayed or persistent peripheral neuropathy.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of delayed or persistent neuropathy.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

Despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for neuropathy, lower extremities, due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

As detailed, service treatment records are negative for complaints of or a diagnosis of neuropathy, and neuropathy of the lower extremities is not reflected in post-service medical records until in or about 2008.  This constitutes a period of approximately 40 years between service separation and a diagnosis.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's neuropathy manifested during service or that it is otherwise related to his active service.  

The Veteran asserts that his neuropathy is due to herbicide exposure during service.  As detailed the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed hereinabove his neuropathy does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange as it was not diagnosed within weeks or months of exposure.  38 C.F.R. § 3.309(e).  The Veteran has not otherwise submitted any evidence in support of his assertion that his neuropathy is due to herbicide exposure.

The Board has considered the Veteran's contention that a relationship exists between his neuropathy and his service, to include his belief that his neuropathy is due to exposure to herbicides in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board notes that other than his initial claim for compensation, the Veteran has not made any specific lay statements in support of his assertion that his neuropathy is due to service, to include herbicide exposure.  The Board has considered the Veteran's claim that his neuropathy is due to service, to include exposure to herbicides.  However, the Veteran is not competent to offer an opinion as to the etiology of his neuropathy as he does not have the requisite medical expertise.  

As the Veteran's neuropathy was not shown in service, and the records contain no suggestion of a causal link between his neuropathy and active service, to include herbicide exposure, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  

The Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection, because there is no evidence of pertinent disability in service, and no evidence suggesting a relationship between his service, to include herbicide exposure, and neuropathy.  Thus, while neuropathy was diagnosed approximately 40 years after separation from service, there is no true indication that this disability is associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of negative service treatment records, and the lack of diagnosis of the disability or any manifestations for four decades post-service, any opinion relating pertinent disability to service would certainly be speculative.  Moreover, the evidence of record does not suggest that his neuropathy is due to herbicide exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for neuropathy of the lower extremities is denied.


REMAND

Bilateral flatfoot

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The provisions of 38 C.F.R. §§ 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

Regulations provide that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

The April 1966 Report of Medical Examination reflects that the Veteran reported pain in feet on prolonged standing, and a diagnosis of pes planus, not considered disabling.  In July 1966 the Veteran was issued arch supports.  A November 1966 service treatment record reflects flat feet.  The Veteran complained of pain and tenderness when running, marching or standing for prolonged periods.  He was instructed not to run, march, or stand for a prolonged period for 30 days.  An April 1967 service treatment record reflects complaints of foot pain, chronic.  He was issued arch supports.  In August 1967, the Veteran complained of pain in the arches of his feet which is made worse when he has to stand for a prolonged period of time.  He was referred to the hospital for pain in his feet and calves after long standing and walking.  He works as a clerk with difficulty, and long walking and standing cause him pain.  The examiner noted that he has had flat feet ever since he could remember.  He has been issued arch supports.  He was kept on permanent profile.  A June 1968 Report of Medical Examination conducted for separation purposes reflects that his 'feet' were clinically evaluated as normal.  

An April 2008 VA outpatient treatment record reflects a diagnosis of flatfeet.  VA outpatient treatment records dated in February and September 2009 reflect complaints of foot pain.  

In light of the pes planus noted on the Veteran's entrance examination, the bilateral foot complaints documented in service, and the post-service diagnosis of flat feet, the Veteran should undergo a VA examination to determine the nature and etiology of his flatfeet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Genital disability

A January 1967 clinical record cover sheet reflects that the Veteran was treated for epididymitis, gonococcic, acute, left side.  There is a notation that this occurred in the line of duty.  A January 1967 clinical record cover sheet reflects a diagnosis of urethritis, acute, due to gonococcus, which occurred in the line of duty, and did not exist prior to service.  A February 1967 clinical record cover sheet reflects a diagnosis of epididymitis, acute, non specific, which occurred in the line of duty.  An April 1967 service treatment record reflects a notation of possible venereal disease.  Another entry reflects new urethritis, acute, due to gonococcus.  The June 1968 Report of Medical Examination reflects that his 'G-U system' was clinically evaluated as normal.  

A December 2009 VA outpatient treatment record reflects that the Veteran has discharge after urination and burning sensation at the tip of the penis post void.

In light of the diagnoses of epididymitis and urethritis due to gonococcus, and the post-service complaints of discharge after urination and burning sensation, the Veteran should undergo a VA examination to determine the nature and etiology of any genital disability.  See id.

In light of these matters being remanded, the RO/AMC should request updated VA outpatient treatment records from the Atlanta VA Medical Center (VAMC) from August 27, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the Atlanta VAMC from August 27, 2011.  If any such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his bilateral flatfoot.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Does the Veteran have bilateral flatfoot?

b)  If so, is the Veteran's bilateral flatfoot an acquired disability, or a congenital or developmental defect, as set forth in 38 C.F.R. § 4.9?

c)  If the examiner determines that the Veteran has a congenital or developmental defect of the feet, was such congenital or development defect subject to a superimposed chronic disability (as opposed to an acute increase in pain) during service?

d)  If the examiner determines that the Veteran has a current acquired disability flatfeet, did it undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, lay statements of the Veteran, and post-service treatment records.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any genital disability.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.  The examiner should offer an opinion as to the following:

a)  Please state whether the Veteran has any genital disability, to include residuals thereof;  

b)  For any genital disability diagnosed, did it at least as likely as not (a 50 percent or higher degree of probability) have its onset during service or is any such condition otherwise due to service, to include in-service treatment for epididymitis, gonococcic, urethritis, or any venereal disease.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records which treatment for epididymitis, gonococcic, and urethritis, the lay statements of the Veteran, and post-service medical records.

4.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for bilateral flatfoot, to include readjudicating the issue under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. §§ 3.306, 4.9, 4.57, and entitlement to service connection for genital disability.  If either of the benefits sought are not granted, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his agent have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


